Citation Nr: 1503173	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-37 507	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder, to include Parkinson's disease and dementia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to April 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case is now under the jurisdiction of the RO in St. Petersburg, Florida.

In a February 2014 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in September 2014, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.    

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion states that a remand is warranted because the Board erred by not ensuring that VA complied with its statutory duty to assist.  Specifically, the Joint Motion instructed the Board to attempt to obtain private treatment records from Dr. H. O. Porter dated January 16, 2012 to December 21, 2012 as identified by the January 2013 VA examiner.  Additionally, after reviewing the claims file, the Board observes that the record indicates that the Veteran might be receiving ongoing treatment from private treatment providers Dr. M. Bowles and Dr. R. Dowdy.  Accordingly, a remand is necessary for VA to obtain these records.  38 C.F.R. § 3.159 (2014).

Further, there may be additional outstanding records that have not been associated with the Veteran's claims file.  For example, a March 2010 Social Security Administration (SSA) award letter reflects that the Veteran began receiving monthly disability benefits beginning in June 2010.  As it is not clear from the record for which disabilities the Veteran is receiving SSA disability benefits, a remand is necessary to obtain a copy of the decision granting benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Hayes v. Brown, 9 Vet. App. 67 (1996).  

On a request for a VA medical opinion associated with the claims file in approximately August 2012, the RO identified several pieces of potentially relevant evidence for the January 2013 VA examiner to consider, including VA treatment records from the Hampton VA Medical Center, referenced as Tab N.  The Board also observes that the January 2013 VA examiner indicated that the Veteran had been diagnosed with dementia with Lewy Bodies in 2001.  However, such diagnosis as of this date is not of record.  Because it does not appear that such records have been associated with the claims file, they should be obtained on remand.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Lastly, in a January 2014 statement, the Veteran reasserted that his neurological disability is related to in-service exposure to chemicals.  He also noted that he had received at least three concussions while on ships, all of which were ignored.  As it appears that the Veteran might be contending that he suffered head injuries during service, which he is competent to report, which in turn contributed to his current neurological disability, such should be addressed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary releases, obtain records from the following private treatment providers:  Dr. H. O. Porter, to include those dated from January 16, 2012 to December 21, 2012; Dr. R. Dowdy dated from 2008 to the present; and Dr. M. Bowles dated July 2008 to the present.

2.  Obtain the Veteran's SSA disability records, to include those pertaining to his March 2010 award of benefits.

3.  Ask the Veteran to identify any relevant VA treatment he has received.  Thereafter, obtain these VA treatment records to include any from the Hampton VA Medical Center, including those dated from 2001 to the present.

4.  After the development in 1-4 has been completed, obtain from a neurologist an addendum opinion (or if deemed necessary a VA examination and addendum opinion) to the September 2013 opinion.  Based on a review of the claims folder, including the August 2013 VHA opinion request, September 2013 opinion, and the Veteran's January 2014 statement, the neurologist should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current neurological symptoms were caused by exposure to tricresyl phosphate and/or due to suffering at least three head injuries during active duty service (April 1969 to April 1989).  Please include a discussion of the neurological effects of tricresyl phosphate and how this relates to the Veteran's current symptoms.  

A clear and complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, please so state and provide a rationale for why the opinion would require resort to speculation.  

5.  Thereafter, readjudicate the case on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




